Citation Nr: 1031527	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-24 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to October 
1971.  He served in the Republic of Vietnam from June 1969 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In October 2009, the Board reopened the Veteran's claim of 
entitlement to service connection for hearing loss, and remanded 
the merits of the claims of entitlement to service connection for 
hearing loss and hypertension for further development.  The 
appeal has now been returned for further review by the Board.  As 
will be discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
October 2009 remand orders and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Hypertension is not related to any disease, injury, or 
incident of service, was not manifested within one year of 
service discharge, and was not caused or aggravated by the 
Veteran's service-connected diabetes mellitus.

2.  Hearing loss is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, and did 
not manifest within one year of the Veteran's discharge from 
service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, may not be presumed to 
have been incurred in or aggravated by such service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006), (2008).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, letters dated in 
February, May, and July 2004, March 2006, and November 2009 
advised the Veteran of the evidence and information necessary to 
substantiate his service connection claims as well as his and 
VA's respective responsibilities in obtaining such evidence and 
information.   Additionally, the March 2006 and November 2009 
letters informed him of the information and evidence necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman, supra.   

While the March 2006 and November 2009 letters was issued after 
the initial June 2004 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure such 
a timing problem by readjudicating the Veteran's claim following 
a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the March 2006 and November 2009 letters were issued, the 
Veteran's claims were readjudicated in the July 2006 statement of 
the case and December 2007 and March 2010 supplemental statements 
of the case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Relevant to the duty to assist, the Board observes that the 
Veteran's service treatment record and post-service VA treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Veteran has also been afforded VA examinations in connection with 
his claims in February 2007 and January 2010.  In this regard, 
the Board remanded the merits of his claims in October 2009 for 
additional records and examination/opinions.  Such records were 
obtained and, in January 2010, VA examinations/opinions were 
secured with respect to the etiology of the Veteran's 
hypertension and hearing loss.   Therefore, the Board finds that 
the AOJ substantially complied with the October 2009 remand 
orders and no further action is necessary in this regard.  See 
D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II. Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as organic diseases of the nervous system and 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the course of the Veteran's appeal, effective 
October 10, 2006.  The new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, as the Veteran filed his claim 
prior to the effective date of the regulation change, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran as it does not require the establishment 
of a baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran seeks entitlement to service connection 
for hypertension and hearing loss.   

Post-service treatment records reflect diagnoses of hypertension 
and bilateral hearing loss.  In February 2007, the Veteran was 
afforded a VA examination in connection with his diabetes 
mellitus.  As part of the examination, the examiner was asked to 
identify possible diabetes-related conditions.  In response, the 
examiner indicated that the Veteran had essential hypertension.  
The examiner also indicated that the Veteran's hypertension was 
not a complication of the diabetes.  The examiner also, however, 
noted that the Veteran's claims file had not been made available 
for the examiner's review.  

In October 2009, this matter was remanded by the Board.  The 
Board requested that the  Veteran's claims file be reviewed by 
the physician who prepared the February 2007 examination report 
for the purpose of preparing an addendum that addresses whether 
the Veteran's diagnosed hypertension had its onset in service or 
within one year of service, or is secondary to his service-
connected diabetes mellitus.  

In January 2010, the examiner provided the requested opinion.  
The examiner stated that the Veteran's claims file was reviewed.  
The Veteran was noted to have service in the military from 1969 
to 1971.  He was diagnosed with hypertension in approximately 
1998, thus hypertension was not diagnosed in service or within 
one year of service.  The examiner also found that the Veteran's 
hypertension was essential and that, as such, it was not caused 
by or aggravated by diabetes mellitus.  

With respect to the Veteran's hearing loss claim, the Board notes 
that the Veteran has been indicated to have hearing loss and has 
been fitted with hearing aids.  The Veteran also indicated that 
that he was exposed to high levels of noise in service in his 
position maintaining and operating heavy equipment.  In October 
2009, this matter too was remanded by the Board in order to 
provide the Veteran with a VA examination in connection with this 
claim.  

A VA examination was afforded to the Veteran in January 2010.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran's 
medical history was noted for the record.  The examiner noted 
that the Veteran's hearing was within normal limits at 
enlistment.  In January 1971, the Veteran had three audiological 
examinations that showed a significant degree of hearing loss 
bilaterally.  Upon separation from service, however, the 
Veteran's hearing was again found to be within normal limits.  
The Veteran reported a gradual onset of hearing loss that 
occurred in the military when he was chronically exposed to high 
levels of noise as a result of service in Vietnam (heavy 
equipment operator, gunfire, explosions).  After examination, the 
Veteran was found to have bilateral hearing loss for VA purposes.  
The examiner then found that any hearing loss that occurred in 
service appeared to have been temporary in nature and had 
resolved upon separation.  The examiner concluded that it would 
was less likely as not that the Veteran's current hearing loss 
was caused by or as a result of his military service.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's hypertension and hearing loss.  While the Veteran has 
been diagnosed with these conditions, there is no indication that 
these disabilities had their onset in active military service or 
within one year of active service.  In addition, the VA 
examiners, who examined the Veteran and his claims file, found no 
medical nexus between hypertension and hearing loss and his 
active military service. There was also no nexus found between 
the Veteran's hypertension and his service-connected diabetes 
mellitus.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the VA examiners' medical opinions, based as they were on the 
Veteran's historical account, an examination of the Veteran, and 
a review of the Veteran's claims file, are most probative in this 
case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

The Board notes that the Veteran has contended on his own behalf 
that his hypertension and hearing loss are related to his 
military service, or, as relevant to his hypertension, to his 
diabetes mellitus.  In this regard, the Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's hypertension and 
hearing loss and any instance of his military service, or his 
diabetes mellitus, to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

While the Veteran is competent to describe his difficulty hearing 
and symptoms of his hypertension, the Board accords his 
statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Moreover, the Veteran has only offered conclusory 
statements regarding the relationship between his military 
service, or diabetes mellitus, and his current hearing loss and 
hypertension.  In contrast, the January 2010 VA examiners took 
into consideration all the relevant facts in providing their 
opinions.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his hypertension and hearing loss, as 
well as his allegations of continuity of such symptomatology, are 
outweighed by the competent and probative January 2010 VA 
examiners' findings.  Therefore, the Board finds that service 
connection for hypertension and hearing loss is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for hypertension and hearing loss.  As such, that doctrine is not 
applicable in the instant appeal, and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.

Service connection for hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


